DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected system (apparatus) invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.
Applicant's election with traverse of Group I, claims 1-10 and newly amended claims 11-13, in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the grounds that “independent claim 18 is generally directed to a processor, memory, an inductor core design file that represents a geometry and a magnetic permeability distribution of an inductor core, and instructions that when executed by the processor cause the processor to perform operations.” Respectfully, the above statement is not compelling, as it is not an argument, but instead is a conclusory opinion. Further, the Applicant did not attempt to provide any evidence that there was not two-way distinctness between inventions, instead generally asserting that some elements overlap. It is not germane whether some elements of distinct inventions have overlap, because two-way distinctness, i.e. mutually distinct scope of inventions, was clearly and properly demonstrated in the restriction requirement. Applicant has also argued that “the searches required for each group would necessarily overlap one another, allowing examination of all inventions in a single application to conserve the limited resources of the Patent Office. Additionally, no additional burden will be placed on the Examiner if all claims are examined in a 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “System for Manufacturing an Inductor Core”.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a system for manufacture of an inductor.  Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose any elements of the claimed system for manufacture, and instead is entirely directed to an intended product inductor.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: “an inductor core design file that represents a geometry and a magnetic permeability distribution of an inductor core” in claim 1 (lines 3-4); “a controller configured to communicate with the computing device, wherein the controller is configured to control a first flow rate of a magnetic material… and a second flow rate of a binder material” (claim 1, lines 4-7); “a magnetic material supply” (claim 1, line 6), “a binder material supply” (claim 1, lines 6-7); “a preheater configured to preheat the magnetic material and the binder material” (claim 1, line 8); “the controller is further configured to control a position of the deposition nozzle; control a first flow rate of the 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore: In each instance there is a generic replacement for the “means for language”. The recitations of “file that”, “controller is configured to”, “a... supply”, “preheater configured to” and “instructions that” could all be replaced by “means for” without modification to the apparent scope of what is actually claimed. For examples, all of the following have the same weight and meaning as the currently presented claim language: “an inductor core design means for representing a geometry and a magnetic permeability distribution”; “a control means for communicating with the computing device, wherein the control means is for controlling a first flow rate of a magnetic material… and a second flow rate of a binder material”;  “a means for supplying magnetic material”; “a means for supplying binder material”; “a preheater means for preheating the magnetic material and the binder material”; “the control means for controlling a position of the deposition nozzle; controlling a first flow rate of the magnetic material… and controlling a second flow rate of the binder material”; and “instruction means for… causing the processor to perform operations comprising: generating…”.
(B) The “means for” or “step for” is modified by functional language: “represents a geometry and a magnetic permeability distribution”, “communicate with the computing device, … control a first flow rate… and a second flow rate”; “supply”; “preheat the magnetic material and the binder material”; “control a position… control a first flow rate… and control a second flow rate”; and “cause the processor to perform operations… generating a first control signal to move the deposition nozzle to a first deposition location; determining a first desired magnetic permeability of the inductor core at the first deposition location based on the inductor core design file; determining the first ratio of the first flow rate of the magnetic material to the second flow rate of the binder material to achieve the first desired magnetic permeability at the first deposition location; and generating a second control signal to control the first and second flow rates to deposit the magnetic material and the binder material at the first ratio at the first deposition location”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, there is no structure defined for any of the above elements. The purported “design file” does not have any programming code or algorithm. The “controller” does not have any structures to enable it to “communicate with the computing device”, nor is there any element recited to actually be capable of controlling flow rates, or for controlling position of any structures; as the claim does not recite any 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1 and 11 both contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses: “an inductor core design file that represents a geometry and a magnetic permeability distribution of an inductor core” in claim 1 (lines 3-4; emphasis added). Claim 11 discloses: “the controller is further configured to control a position of the deposition nozzle; control a first flow rate of the magnetic material… and control a second flow rate of the binder material” (claim 11, lines 3-8; emphasis added); and “instructions that… cause the processor to perform operations comprising: generating a first control signal to move the deposition nozzle to a first deposition location; determining a first desired magnetic permeability of the inductor core at the first deposition location based on the inductor core design file; determining the first ratio of the first flow rate of the magnetic material to the second flow rate of the binder material to achieve the first desired magnetic permeability at the first deposition location; and generating a second control signal to control the first and second flow rates to deposit the magnetic material and the binder material at the first ratio at the first deposition location” (claim 11, lines 15-26; emphasis added).
There is no written description of any actual coded program file or algorithm or any recitation of code language which would render any of the above functions possible. The original the computing device 12 may send a command to a nozzle to moved[sic] to a desired location”, however the claim distinguishes the computing device and the controller. The purported “design file” is generic and does not have any code or algorithm at all, instead being simply: “A file representative of a core design (e.g., CAD, OBJ, STL, DXF, AMF, etc.) may be stored on the memory component 28” (spec. [0023]). Further, it is not apparent whether the memory specially configured, as the memory is disclosed as being: “any non-transitory computer readable medium” [0022]. If the Applicant had possession of a special controller and/or computer which was configured by programming code to perform the intended functions, then why did they not recite as much in the original filing? The Specification discloses that: “In some embodiments, the computing device 12 may generate the representative file (e.g., via a software program)” [0023]; however, that does not provide any evidence that the programming necessary to make the controller capable of the claimed functions was actually a part of the invention at the time of filing. This is especially true based upon the sentence immediately following the above cited language, which discloses: “In other embodiments, the representative file may be generated on another computing device and transferred to the computing device 12 of the additive manufacturing or three-dimensional printing system 10.” [0023] As such, the Applicant did not describe the “design file”, “controller” or “instructions” in such a manner that provides written (or pictorial) support for the above functional limitations of those purported limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “an inductor core design file that represents a geometry and a magnetic permeability distribution of an inductor core” (claim 1, lines 3-4; emphasis added); “the controller is further configured to control a position of the deposition nozzle; control a first flow rate of the magnetic material… and control a second flow rate of the binder material” (claim 11, lines 3-8; emphasis added); and “instructions that… cause the processor to perform operations comprising: generating a first control signal to move the deposition nozzle to a first deposition location; determining a first desired magnetic permeability of the inductor core at the first deposition location based on the inductor core design file; determining the first ratio of the first flow rate of the magnetic material to the second flow rate of the binder material to achieve the first desired magnetic permeability at the first deposition location; and generating a second control signal to control the first and second flow rates to deposit the magnetic material and the binder material at the first ratio at the first deposition location” (claim 11, lines 15-26; emphasis added) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 is further rejected as indefinite. The claim discloses: “the magnetic material and the binder material are mixed according to a first ratio based at least in part on the inductor core design file that represents the geometry and the magnetic permeability distribution of the inductor core” (lines 11-13; emphasis added). These “limitations” are indefinite for a number of reasons. First, it is improper and indefinite to recite an apparatus and the method for its use in the same claim. Secondarily, it is impossible to even guess at how this language is actually intended to define the claimed system, because the “ratio” has no explanation, and is “based at least in part on the... design file”. The “design file” is a generic “file” with no details and no 
Claims 2-13 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claims 1 and 11.
Claims 2-10 are still further rejected as indefinite . Each of those claims only recites features of the intended product (which is not positively recited as part of the system, nor should it be, because the claimed system is drawn to an apparatus for manufacture, and not to the intended product of such a system). As such, it is impossible to ascertain how claims 2-10 are intended to further limit the claimed system for manufacture. It is not germane to the structure or even functionality of the apparatus of claim 1, how many “layers” or “surfaces” or “recessed patterns” are intended to be on or in the intended product, because none of those features have any bearing on the structures of the apparatus as presented in antecedent claim 1.  
Claim 11 is further rejected as indefinite. The claim discloses that it is “The system of claim 1, further comprising: a deposition nozzle configured to deposit the magnetic material and the binder material” (lines 1-3; emphasis added). It is not clear if the “deposition nozzle” of claim 11 is intended to be a new “nozzle” in addition to the one implied in claim 1, or if it is a further description and positive recitation of the “nozzle” of claim 1 as being a part of the claimed system. As best understood, the “nozzle” of claim 1 is not actually required as part of the system, because the controller is only configured to control flow rates to “a nozzle” but the nozzle is not explicitly included in the system, instead seemingly it is a separate element that the 
Claims 12 and 13 are also further rejected as indefinite because they muddy the scope of the intended functionality of the “operations”. That is, antecedent claim 11 discloses “instructions that, when executed by the processor, cause the processor to perform operations comprising:” which is already indefinite, because the instructions have no structure, code or algorithm, and there is no structure to enable the instructions to “cause” anything. Further, claims 12 and 13 state that they are dependent upon claim 11, with “the operations comprising” rather than “the operations further comprising”. As such, one cannot know if the limitations of claims 12 and 13 are intended to be in addition to those of claim 11 or as substitutions for the limitations of claim 11, and therefore one cannot determine the metes and bounds or scope of those claims. These claims have been examined as best understood to intend “the operations further comprising”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Panat et al. (US 2016/0172741 A1), in view of Mark et al. (US 9,126,365 B1).
Regarding claim 1, as best understood, Panat discloses a system (100), comprising: a computing device (“data system of various circuitry”) comprising a processor (“processor”) and capable of storing) an inductor core design file (“design file for a target structure… in the form of a computer aided design (“CAD”) file”) that represents a geometry (“structural profile”, “structural dimensions”) and a magnetic permeability distribution (“other desired properties of the structure”) of an inductor core (pars. 0049 and 0051-0054); a controller (2) configured to communicate with the computing device (fig. 1; par. 0048), wherein the controller is configured to control a first flow rate of a magnetic material from a magnetic material supply to a nozzle and a second flow rate of a binder material from a binder material supply to the nozzle (pars. 0034-0035, 0054-0056 and 0058-0062); and a preheater (“heating modules (e.g, to evaporate aerosol flow 4’)”) configured to preheat the material before the material is deposited on a surface (par. 0047); wherein the magnetic material and the binder material are mixed according to a first ratio based at least in part on the inductor core design file that represents the geometry and the magnetic permeability distribution of the inductor core (pars. 0054-0056 and 0058-0062). Panat, however, does not explicitly disclose that the preheater is configured to preheat the magnetic material and the binder material before the magnetic material and the binder material are deposited on a surface.
Note: While the claim requires that the memory be “configured to store an inductor core design file”, the claim does not positively require the “design file” itself, instead only apparently reciting a generic memory, capable of storing a design file. There is no indication in the claim or the original disclosure that the generic data storage memory of any known computer was actually modified in any way to enable it to store the “design file”. Additionally, as presented, the “magnetic material supply”, “binder material supply” and “nozzle” are not actually recited as 
Mark teaches that it is well known to provide a related system (fig. 1), including a controller (20) which is configured to control a first flow rate of a magnetic material (“magnetic filler”) from a magnetic material supply (76) to a nozzle (68) and a second flow rate of a binder material (“matrix material”) from a binder material supply (64) to the nozzle (fig. 10; cols. 11-12, lines 55-67 and 1-36; col. 21, lines 23-59); and a preheater (“any suitable heater may be employed to heat the deposition head, such as a band heater or coil heater”) configured to preheat the magnetic material and the binder material before (i.e. while still in the deposition head) the magnetic material and the binder material are deposited on a surface (cols. 11-12, lines 55-67 and 1-36).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Panat to incorporate the intended capability of the pre-heater of heating magnetic material and binder material prior to deposition of Mark. In this instance, Panat provides a heater in a deposition system disclosed as being capable of depositing more than one flow of different materials at a time, including magnetic materials and epoxy materials. However, Panat is not clear as to an explicit recitation that the heater in fact heats both of those materials. Accordingly, Mark simply serves to demonstrate that it was well known to pre-heat combined magnetic and binder materials prior to dispensing. PHOSITA would have known that the device of Panat would be capable of such a function and that doing so would predictably and advantageously make the deposited materials more easily workable (e.g. malleable, ductile, flowable) and would aid in mixing and interspersing of the combined 
Regarding claim 8, as best understood, Panat in view of Mark teaches the system of claim 1 as detailed above, and Panat further discloses that the binder material comprises epoxy (par. 0055).
Regarding claim 9, as best understood, Panat in view of Mark teaches the system of claim 1 as detailed above, and Panat further discloses that the magnetic material comprises magnetic powder or magnetic ink (pars. 0034-0036 and 0042).
Regarding claim 10, as best understood, Panat in view of Mark teaches the system of claim 1 as detailed above, and Panat further discloses that the inductor core comprises a desired magnetic permeability distribution (par. 0035).
Claims 2-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Panat in view of Mark, further in view of Bloom (US 5,726,615).
Regarding claim 2, as best understood, Panat in view of Mark teaches all of the elements of the current invention (i.e. system) as detailed above with respect to claim 1. The modified Panat, however, does not appear to teach that the inductor core intended product comprises: a first layer having a first surface, a second surface, and a first recessed pattern extending from the second surface of the first layer toward the first surface of the first layer; a second layer having a third surface, a fourth surface, a second recessed pattern extending from the third surface of the second layer toward the fourth surface of the second layer, and a third recessed pattern extending from the fourth surface of the second layer toward the third surface of the second layer; and a third layer having a fifth surface, a sixth surface, and a fourth recessed pattern extending from 
Bloom teaches that it is well known to provide an inductor core product that comprises: a first layer (34) having a first surface (bottom, as viewed), a second surface (top), and a first recessed pattern (recessed circular cut out) extending from the second surface of the first toward the first surface of the first layer (figs. 1A and 4; col. 5, lines 22-60); a second layer (33) having a third surface (bottom), a fourth surface (top), a second recessed pattern (concave circular cut out area indicated at 30) extending from the third surface of the second layer toward the fourth surface of the second layer, and a third recessed pattern (circular cut out, 50) extending from the fourth surface of the second layer toward the third surface of the second layer (fig. 1A and 4; col. 5, lines 22-60); and a third layer (32) having a fifth surface (bottom), a sixth surface (top), and a fourth recessed pattern (recessed circular cut out, mirror to the cut out of 34) extending from the fifth surface of the third layer toward the sixth surface of the third layer, wherein the second layer is disposed between the first layer and the third layer (fig. 1A and 4; col. 2, lines 9-16 and 27-65; col. 5, lines 22-60; col. 9, lines 16-35).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Panat to incorporate the structures of an inductor core of Bloom.  Initially, it is noted that the claim itself, as currently presented, does not provide any logical connection between the claimed and statutorily recited system of the antecedent claim, and the subsequently claimed inductor core product structure of this claim.  That being the case, one of ordinary skill would have known that the system of Panat, which was disclosed as capable of controlling flow rate and mixing materials including magnetic material and a binder, would be applicable in any instance where one desired to have a magnetic product 
Regarding claim 3, as best understood, Panat in view of Mark, further in view of Bloom teaches the system of claim 2, and Bloom further teaches that the second layer is disposed between the first layer and the third layer such that the second surface of the first layer faces the third surface of the second layer and the fourth surface of the second layer faces the fifth surface of the third layer, wherein the first and second recessed patterns correspond to one another (46, open areas in fig. 4)  and are configured to receive a coil (35) (figs. 1A and 4; col. 2, lines 9-16 and 27-65; col. 5, lines 22-60; col. 9, lines 16-35), and wherein the first, second, and third layers have non-uniform magnetic permeabilities (magnetic induction) (fig. 4; cols. 5-6, lines 61-67 and 1-24).  Note: the magnetic permeability of each of the layers would naturally be non-uniform when comparing the thin horizontally shown walls, with the thick vertical sidewalls; additionally, the different thicknesses of the horizontal walls would also naturally have the same effect.
Regarding claim 5, as best understood, Panat in view of Mark, further in view of Bloom teaches the system of claim 3, and Bloom further teaches that the inductor core comprises one or 
Regarding claim 6, as best understood, Panat in view of Mark, further in view of Bloom teaches the system of claim 3, and Bloom further teaches that the first layer and the third layer comprise one or more heat dissipating features (cut-outs) disposed on the first surface of the first layer and the sixth surface of the third layer (figs. 1A, 2A and 9; col. 6, lines 54-67).
Regarding claim 7, as best understood, Panat in view of Mark, further in view of Bloom teaches the system of claim 2, and Bloom further teaches that the first and second recessed patterns correspond to one another, and wherein the third and fourth recessed patterns correspond to one another (figs. 1A and 9; col. 6, lines 54-67).
Note: whether or not patterns "correspond” to one another is a broad and subjectively defined limitation.  There is nothing in the claim which dictates how the patterns must correspond.  In this instance, the internal cavity patterns of Bloom correspond to one another at least in that they are aligned and are for holding coil patterns.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Panat in view of Mark and Bloom, and further in view of Barden (US 3,414,857).
Regarding claim 4, as best understood, Panat in view of Mark and Bloom teaches all of the elements of the current invention (i.e. system) and the intended product inductor as detailed above with respect to claim 3. Bloom further teaches that the first and second recessed patterns are configured to combine to form a passage when the second surface of the first layer is coupled to the third surface of the second layer (figs. 1A and 4; col. 2, lines 9-16 and 27-65; col. 5, lines 22-60; col. 9, lines 16-35). The modified Panat, however, does not appear to teach that the first 
Barden teaches that it is well known to form an inductor core product wherein the first (19) and second recessed patterns (20) have semi-circular cross-sections and combine to form a passage having a circular cross section (figs. 1-2; col. 2, lines 27-51).
It would have been obvious to one of ordinary skill in the art to have further modified the inventions of Panat in view of Mark and further in view of Bloom to incorporate the semi-circular shape selection of Barden.  It is noted that there does not appear to be any evidence in the instant application that the selection of a semi-circular shape had any unexpected results.  Additionally, it is common in the art to use coils or windings which are made of wire, and which is thus circular in cross section.  One of ordinary skill would have known this and would have also known that providing close fitment of the core about the coil would advantageously and predictably protect the coil from damage.  To simply modify the shape of a pattern is considered to be of routine skill.
Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, Panat in view of Mark teaches the system of claim 1; and Panat further teaches a deposition nozzle (6) configured to deposit the two materials at a deposition location .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729